Title: From Thomas Jefferson to Albert Gallatin, Henry Dearborn, and Robert Smith, 5 May 1802
From: Jefferson, Thomas
To: Gallatin, Albert,Dearborn, Henry,Smith, Robert


            May 5. 1802.
            Th: Jefferson asks the favor of the Secretary of the Treasury, Secretary at War & Secretary of the Navy to carry into execution the inclosed resolution of the H. of representatives of May 3. 1802. desiring a statement of expenditures from Jan. 1. 1797. by the Quarter Master Genl. the Navy agents, for the Contingencies of the Naval & Military establishments and the Navy contracts for timber & stores; each so far as the matter lies within their respective department.
          